OFFICE   OF THE ATTORNEY   GENERAL    OF TEXAS
                            AUSTIN




Honorable Jouetto 3. Uonner
Ctpmty Attorney
Jaok County
Jaoksboro,Terse
Dear sir:                        Opinion No. O-7051
                                 a.1 Applioatlon 0r Arts.




            “There bare been a




                      tan 44, or above artiole, on the
                                 therein rarerredto,
                       equlpitisnt
                      direotsd to deeuot the ex(pensea,

             en if 0~1g the prcaprrtydeeorlbed in abovo
     440ti0n i0 sold, I ia th0 ~tr0rirr WOad b0 en-
     titled to mre than hi.ecrponscla.under Art. 951,
Honorable Jsuette Pp. Bonmr          - Pa@       E



     c0de or crinina~ mtwd~re,               th0 0horirr OP 6th0r
     oiriow,      (with marpti0n)         wh0  auot0    ifi0nryfor
     tha   hate   OF oountiy, oxoopt jury roes,               uador x
                  ~wth~too4~,            ohall 86 entltl-              ro-
                          .
            "Z'urthar,-or        Ax-t.851).Bo~Lod             Qitll
     Staiutko, the eeun*p attorarr               is   )ntltlmd   to ton
     par oont Qf nnneyo       mlboted,           ap*lag       to *08h*at.
     It ~MIUO to PLOt&at whiokoy IQ takes%,
                                          (ISwrll as
     other proprty, roohwto to t&a Ltato, ana it o&l,
    ,OTOB by tho Board, the ohwlft  w14 sountyat&wary
     should not bo depri~8d oftho $0~8 as ob0t0 pro-
    TIQOQ.'
            mi010    066-e,      Penal ode,           proride       ho iouo~~r

           *(a) All Urehollo bovorq~oo doolarod by this AOt
     to ba a nui~a~oo, a~& a.1 iUiolt betrrqpo as &eflmd
     By this Aot , rnr 8sl.1s.d with or :u Shout a worrult
     ttyon 8geat or rmployre of the Toxam Upor    Caktrel
     monad, farby any poaoo omook,   OB~ stayperson r0ouad
     in the poooroole~ or ki ohor- tb.rOof dy bo arrertea
     withouta worronti. Xo:8loo&olio bo~mgoo 01!a2tioleo
     so ooisod ahell be roplotiod, but limllbo ltotol by
     the Beard, or bo thr abmlff of Oh* oountt whorein
     th0 MLW        was lged,      DO be had          fdr   r iid    aooion
     or the oourtao     huxdt(ra           pnptidod+
          ~"(b)I)oball W tho duty   af tbo Attorney (hnonl,
     tho Ulotriot Attorney   on4 the CountyAttgornoy, or
     any of them, rhon nothd     by the oftioorllaka tho
     o*fi&w       or by the T8xaO liquor oontm1 Beard,that.
     ouoh ooinm   bar boon made, to inotltutoa suit Sor
     rdoitwo      0r 0uoh eleohouobfiv0m~o and gyQrtJ*
     owh    oultto be broughtlntbo  maooitb*     ta l or
     TWO in fIByWWt Or W~tMt          jWi#diQtiOIt iI%@W
           wh o r o ln
     souBt,3r        Lluolh
                          02& urus8& Enb e. xetioe o r
     p~nb~~ey or     OUO~
                        SW         mu           eo ock*@d in thommw
       bed by law end the 081~8 shall prooood to
prscrarl
trial 88 uthor alril aames.  Ii upon the trlal
or ouah suit it 1s round that a100holIo borerogoo
or proputy       on   0 nuloano~ OS *are u8*A or rrpt
In a8Intaininga nulaanoo, undu the tuaw    pr thin
Aot  or that tha alooholio botuago  la iUlolt, as
A&od    by this Aot, then the oourt tying  said
aauoo onall ronAor juA@mnt roriolting tho la~o to
the 3tatr or Tam8 8nA aTArring the saw 418p08rd
of se provided ror by ~ootIcln 30 or thlo ikrtIo10.
The oeoto of ouah ~oo@8dIngo shall be paIA by the
Board, out of fuaAo dirirad  under the provIsIon
of said Yooti.onSO, or fma any othu fUnd anll-
able to th8 Beard fir Bush purpoooo.
             b  to ray preporty or lrtloloo ~upcm whiah
             bura liozi,by a bono SlAo lion holbr, the 2
             ouoh my intonlmo to 8stablLoh hlo rlgbto
MA  ohau be roqulred to ohm sueti lion to havo &ma&
qnated  in a bona ttdo atannerand wlthout &oulo~
ar the taot at the tlao or orootlon or the Ifa, thof
onr acbielo er pawporty up6n rtriehrush liar d.otr
hd boon used w WOO to be Used in ?iO~tiOB Of thl.8
Aot. ~Ifthe holder of any ouab lion ohall latonono,
than the court tryiq    said oauso shall tender juA&-
sent SO.F~bUiiJtg the aam4 to tim 3tOte OS Toxao, adl
authorizing  t& lsauwe     of an or&or of oU0 AlrootoQ
to the   8hO#i        iu’ any omotablo   of   the wunty   whoreia
tho Qroputyrao   ooiao4, OOnuwAlng ouoh offlow to
0011 ulb proparty in the me    mannor aa paoau4l
prpporty IO sold unbar oxsoutien. The oowt nq or-
Aar ouoh gaparty sold Iz who& or In gax% 80 It z6y
deer groprr and the sale shell be eonduoted at the
o~urthwoo door. The man*y roalizod rmm the aa3.0
or ouoh propotty #hall be applieo rirot to the pay-
net ot tha ooota 0r suit and *xjmnmo lnaldontto
the oalo and ofbor ouoh orponooo hors been approVeA
and all.ow?tA by the oourt dzybg the y~o~, t&on tho
ru~hor proaooAs 0r buob ~30 8haU bi useA to WY
all ouah liono aooawdlng to prlorltlos, end pny ro-
~lalnlngproaoeds shall bo pld to tho Board to be
allaootcvd as pr~vIAoA la seation SO horooi. All
swh liona against proporby uolA undu Ohio .GoatIori
shall   be tranererrod r&ma the property to tho’pro-
0~40 0r iti3 5a.
fioaoroblrJouotto b-LBonnor - Pwm 4

         “(A) T& oberlft oxooutlag oold sole shall
    Issu, a blll of ~18 or 08rtlfIcwt8 tinth8 pur-
    ohaoor or e&IA property,on4 ouoh bill of oale or
    autlrioato ohall ooiwo~ valid and unlqmlrod title
    to owh progwty."
            Artlat   666-30,Poxml Code, prorIAoo am rollowor
            -(a) wll alooholla bowrags and the oantalnoro
    tm00r,      oquipiimt, aad other proportiy rorroited to
    the stats as nuloonoo, un2eoo ~lihorwloohorrln pro-
    ~1484, and a&l illicit bwon,$eo ~aobthe oontaInuo
    thereof r0Pr0it04 to the date, ohul be turned over
    00 the Bear6 Xw gublio QF prlveto ~14 in ouoh plaoo
    or xmnor a6 it my dorm boot)      ~1604, Chat the
    Sour4 ohall lrrrolo~ dtligpnt 05""r&x&%to obluIrr,thr
    baa% aval&blo   &WI00 for mqthin#   t&u8 0014 pro-
    vided, further,  that any bill or SUB osooui 8d by
    tho Bo%zd o? AdalnlotratgC ahall oowcly a god and
    vaat;ptitle to the puPeha8rr as to any luoh peoparty
           Tho Booti shall s&l olooholfa bnoragoo only
    to &a hol&rroof ~~allflod 0*xmIto or Uuonaeo. X0
    alaoholio bwwagoa Wit to bo a014 for publf0 oah
    oumptlon, or of IUlslf reanufaotwe, gay bo *old by
    the Board, but OPI &oalarod 8 nuloe~e~ par 00 and
    asy b,rdaotroyod by the Board. 'i'h~outlfloate of
    UBy quallfiod ohmlot shall br aoooptcsdbytho Mua
    ae roldomo Or unrltnooo or ouoh ola~h~lic bo’Iusgo8.
            "In the *rat the otitod stat.0 wNoPmaalt shall
     &ids      o.nyph   or authed whereby tufoit alooholIo
     beverage6 a114 other   proprty   bslonglng t0 or rorroitog
     to the otaw as nuloanec,oholl bo sold at oollIw
     priaoo dwlnga     rratlonfkl iwmypn~,tb   Board dmU
     ba.rsth6 right ta oabqdy wltb Podorol law or ragu-
     i0ti000 in the OPI~ QT diop0crai0r ouah il3ioit al-
     ooholio botuagor or other pogmrty, even to the ex-
     tat   of partially ,or 1phoU.yabrogstlqe any pooioiono
     hersof which araybe in oenfllot    with   the   Faderal law
     or r*guDktIano.
iionorrb* ifouattejL.BOMUF   - pag*
IionorablsJouette L;.Banner - FaRs 6


       same, pay it into the treasury of the State or
       of the county In whloh It belongs, after de-
       ducting;therefrom snd rutefalng the oomalssloAs
       allowed him thereon by la*. Suoh dlstriot or
       oounty attorney shall be entitled to ten per
       Oent OOreUiSSiOnOn the first thousand dollars
       o0lleoted by him in any one oass ror the State
       or oounty from any indIvl4ualor oompany, and
       five per Oent on all ems wer one thousand dol-
       km,   tQ be retsins' out of the sonsy WheA ool-
       looted, end he shall also be entltlsd to retain
       the aam 00nm~18s10n~ on all oolleotlonsmade for
       the State or for any oounty. ahis artiols shall
       slao apply to money realized for the State under
       the esoheat law."
           Artlola   666-42 makes it the duty of the Attornsy
General,  the DIetrIot  Attorney,   the County Attornoy, or any
of them, to institute prooeedlngsfor the iorfelture to the
State of all eloohollo beverages deolared to bs a nuisanoe
and all llllolt bevsragsa. This artiols further provides that
the Court’8 judgmmt of forfeiture shall order all suoh bww-
ages wdIspossdof se provided for by Seotlon 30 of this
artlola." Seotlon 30 spsoltloallyprovlbea that suoh bevsr-
agae bs "turned over to the Board" (Liquor Control Board)
for sale. No other agency Is authorizedunder ths Texas Liquor
Control Aot, aa amended, to sell suoh beverages forfeited to
tha State.
           %e Aote your statement to the effect that while Seo-
tion   30 provldsafor turning oQnfisoatsdliquor over to the
,Boardror selling, you havs been advissd that in oertain In-
 stences suoh liquor Is sold locally la the oountlee. It la
believed that you have refersnoeto the provfsione   oi Sea?
 tion 30 as they reed prior to amndrornt by ths k8th Lsgia-
leturta In 1943 (Acts 19L3, lr8thLeg., p. 509, oh. 325, 186).
t-riorto such amndmsnt Astiols 666-30 provided:
               “All oontraband sloohollo baveragre 80 sslssd
       shall    be turned over to sithor t&e sheriff Of the
       00unt.y in whioh suoh seizure ia made or t0 any
       authorizedrapre5sctatiVeor agent Of the BQsrd*


            ~~11 oontrabsnd alooholio beverages PeWsiAiag
       iA the hands of tha sheriff ahall be sold by hIm
       et pub110 suotlon to the highest bidder, after
Honorable Jouette X. Bomer - Page 1


     duu notlae of euah sale has been poetod for
     a perioc or et least ten (10) deye, but no
     sale or liquor rhell be made to any pornon
     unleee he is a pewltteo who la ?rivile@edto
     here posmmlon thereof. No dalivery of liquor
     so sold ahell be made to any permittea unless
     and until the 2roper State tax stamp8 have been
     purohased end afilxed aa raqulrod by this Aot.
          r(** *

          “Thenet prooseilab rrm   all.   8ahs   aa pro-
    vided in thiilSeotlon ahall be plaoed In e
    reperets fund by the Board end 5ay be used from
    tinm to tine r0r d6rreying suah expsm8b8, ~8
    oreybe rl@Oe8saCy, r0r the lntrstlgetlon0r and
    obtaining erldenoe ror vlolatlons or the pro-
    vi~lons of thf,aAot. All monay remaining in
    said fund on Auguet 31st or aaoh year 8hell be
    depositedwith the 3tate Trearurrr ror the bono-
    rit or the General Fund. The fund herein oreeted
    la hereby eppro rieted and shell be independent
    of end In ad&itlp
                    etato any other appropriation
    whloh may be made for the uee of the Board.'
          The prooedure thus provided was radioellp ohenged
by the 48th Leglslatur%. Under amended Seotlon 30 all ealas
or lorteltedliquor are made by the Board. Inrtead~     the
*net prooeede"of suoh oeles being plaoed in a oaperete fund
',"m&iheuse or the Board, the ourrsnt provlsion of the lew 1s
    :
          "Allmneys derived rrom the se14 or any
    bsvereges or property abell be plaosd In a
    scpsrete fund In the State Treasury to be
    designatedas the ConilsoatedLiquor Fund.
    Twenty per oentwn (20$) ot 8aid Conrlsoetsd
    Liquor Fund shall be erelleble to the Board
    to defray the expenses of purohalling eEd aO-
    omulsting evldsnos es to rlolatlone of end
    for the purpoaa or enroroing the prorislons
    or this Aot end to detray the sxpansee tn-
    ourred in aesmbllng, storsgo. transportation.
Honorable Jouatte i. Bonner - Peg4 8


       seie end eooountIng ior auoh oonflsoetad
       liquor end property. Any balanoe r4malnlng
       in eald rUnd on September lrt of eeoh biennium
       ehall be transferredend deposited In the
       Geherel Fund of the Stats or Terna.* (S%pheeia
       Supplied)

              It Is trua that Saotion I+2provide8 with XWQspeOt
to   rorreiture   prooeedlngethat,
             *Tha ooats or euoh prooaadlngeahall ba
       paid by the BoerU, out or funds derived under
       the prorlnlons of said Seotlon 30, or from my
       other fund evallabla to the Board ror 8uoh
       jXrpO848. "

          '&iS prOYi8iOn,however, ral%ta8 t0 CGUrt oO#t8,
end not oomal8slona. Moraovar, alnoa the Board 18 required to
pleoe all money'sin the Treallury,8uoh Court oosrto may be
paid oily on warrant8 drawn thsreror.
            The eharirr 18 antltlad  to retain nona or the gro-
oeada rrw the sale or oontlroeted     liquor8 for several raeaons,
the rirst end roramoat being thet the 8harlrr he8 no authority
under the preeent atete of the law to sell. Seoondly, the
stetute  sp4olrioeilyprovider that all money8 derived rrom
the aele or beverages shell br pleo~ln a separate       fund In
the State Treasury. Wa oonetrue     the phrase "all monaysw  to
mean just whet it eeys; no daduotionafor oomnlsrionaera
parml8aibi4. The phrase prevlouelyused by the Legl8latura
was "the net rooaeda." The Intantlor.      of the Ls laleture
could hardly Ee more ogeerly expresasd then by 1&4 amend-
aent using the phresa "all moneys" rather then "net prooeids".
Canpare opinion Eo. O-5334, approved Ju1.g 23, 1913, a copy
or whloh Is anolosed. Plnelly, you are advised thet In our
OpiniOA  the forfeiture grooeadln@sauthorized by Artid
66642,   V. A. 2. C., am IA netura olvll, rethar than anal.
%OtiOAs  by the very t4#rmeor that seotlon. Artioles     950 end
951 of tha Code or Crlnilnei   Frooadum, referred to by You,
r4ista a0i4iy to ~o~~~leelons OA orlmlnei riAee end rorreitures
Honorable Joustte ii.Bonnar - PeRe p


resulting from oriminal  proaaoutiocs    under the Panel Coda end
the Coda or CrImInel +ooedura.       These statutes do not
govern in the inetant 0454.    Conpe,reYtets vs. Xoora, 57 Tex.
307.
           W4 ere compelled t0 enswar your 86OOAd qU68tiOn re-
garding OO~i8eiOnS Of the ;OUUt    AttOrn    iA the 8eme   menner
and ror the same reasons. In thf 8 oonnaot ion you have oellad
our ettention to hrtiole 335, R4vlaed ~1~11 Statutes of Taxe8,
1925, v&loh provid4e for OOIJW~iSI¶~Au to the County Attorney
when suoh orfloar "he8 oolleothdmoney ror the State or for
4Ay 00UAt.Y." IA addition to the other reeeon8 given why
oommleelonaare not colleotlblsin liquor rOrreftUrapro-
oeedlnge, you ere advised thet IA our opinion e judepunt oon-
rlsoeting uzrlewiul llcjuorunder ths Terse Liquor Control Aot,
whloh judgmnenthas reoultad rrom e cult ln8tItutaaby the
SOuty  AttOrAOy,  is AOt "the OOllOOtiOAOf BiOIlOy" IOr the
Steta within the mennine of'Artlole 335. This ertiola ha8
long been Interpretede8 meaning whet it plainly urportei
thet 18, the eotuel OOlleOtiOA or money by 4A 0rr 9oar AMled
In thr artlole, or the ObteiAIn$ or e nonay judgmant on whloh
money 18 oollaoted.
          ,Youare, therefore, advised thet unlawful 11 uor oon-
fl8oetad under the Texas Liquor Control Aot may be 801 8 only
by the Taxea Liquor Control Board ; and that neither a County
Atto*mey nor a sheriff may colleot oomio8lon8 On 8UOh 84198.
                                        Your4 vary truly




                                   BY
                                             Jem4s D. Smullan
                                                     AdlSist%At